Case 15-01837-TOM7   Doc 68    Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                              Document     Page 1 of 39
Case 15-01837-TOM7   Doc 68    Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                              Document     Page 2 of 39
Case 15-01837-TOM7   Doc 68    Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                              Document     Page 3 of 39
Case 15-01837-TOM7   Doc 68    Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                              Document     Page 4 of 39
Case 15-01837-TOM7   Doc 68    Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                              Document     Page 5 of 39
Case 15-01837-TOM7   Doc 68    Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                              Document     Page 6 of 39
Case 15-01837-TOM7   Doc 68    Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                              Document     Page 7 of 39
Case 15-01837-TOM7   Doc 68    Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                              Document     Page 8 of 39
Case 15-01837-TOM7   Doc 68    Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                              Document     Page 9 of 39
Case 15-01837-TOM7   Doc 68 Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                           Document    Page 10 of 39
Case 15-01837-TOM7   Doc 68 Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                           Document    Page 11 of 39
Case 15-01837-TOM7   Doc 68 Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                           Document    Page 12 of 39
Case 15-01837-TOM7   Doc 68 Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                           Document    Page 13 of 39
Case 15-01837-TOM7   Doc 68 Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                           Document    Page 14 of 39
Case 15-01837-TOM7   Doc 68 Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                           Document    Page 15 of 39
Case 15-01837-TOM7   Doc 68 Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                           Document    Page 16 of 39
Case 15-01837-TOM7   Doc 68 Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                           Document    Page 17 of 39
Case 15-01837-TOM7   Doc 68 Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                           Document    Page 18 of 39
Case 15-01837-TOM7   Doc 68 Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                           Document    Page 19 of 39
Case 15-01837-TOM7   Doc 68 Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                           Document    Page 20 of 39
Case 15-01837-TOM7   Doc 68 Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                           Document    Page 21 of 39
Case 15-01837-TOM7   Doc 68 Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                           Document    Page 22 of 39
Case 15-01837-TOM7   Doc 68 Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                           Document    Page 23 of 39
Case 15-01837-TOM7   Doc 68 Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                           Document    Page 24 of 39
Case 15-01837-TOM7   Doc 68 Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                           Document    Page 25 of 39
Case 15-01837-TOM7   Doc 68 Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                           Document    Page 26 of 39
Case 15-01837-TOM7   Doc 68 Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                           Document    Page 27 of 39
Case 15-01837-TOM7   Doc 68 Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                           Document    Page 28 of 39
Case 15-01837-TOM7   Doc 68 Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                           Document    Page 29 of 39
Case 15-01837-TOM7   Doc 68 Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                           Document    Page 30 of 39
Case 15-01837-TOM7   Doc 68 Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                           Document    Page 31 of 39
Case 15-01837-TOM7   Doc 68 Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                           Document    Page 32 of 39
Case 15-01837-TOM7   Doc 68 Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                           Document    Page 33 of 39
Case 15-01837-TOM7   Doc 68 Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                           Document    Page 34 of 39
Case 15-01837-TOM7   Doc 68 Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                           Document    Page 35 of 39
Case 15-01837-TOM7   Doc 68 Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                           Document    Page 36 of 39
Case 15-01837-TOM7   Doc 68 Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                           Document    Page 37 of 39
Case 15-01837-TOM7   Doc 68 Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                           Document    Page 38 of 39
Case 15-01837-TOM7   Doc 68 Filed 04/18/19 Entered 04/18/19 14:38:54   Desc Main
                           Document    Page 39 of 39
